Citation Nr: 1036244	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date prior to April 13, 2004, for the 
assignment of a 20 percent disability rating for service-
connected chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran had active service from October 1985 to February 
1986.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In October 2007, the Veteran testified at a personal hearing in 
Washington, D.C., over which the undersigned Acting Veterans Law 
Judge presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.

Thereafter, in a decision dated in April 2008, the Board, in 
pertinent part, denied the issue presently on appeal.  The 
Veteran appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a order 2009 order, granting a Joint 
Motion for Partial Remand, the Court vacated the Board's decision 
to the extent it denied entitlement to an effective date prior to 
April 13, 2004, for the assignment of a 20 percent disability 
rating for service-connected chronic lumbosacral strain.

After the case was returned, the Board remanded the case in 
January 2010 to the RO, via the Appeal Management Center (AMC), 
in Washington, DC, for additional evidentiary development.  
Following that development, the AMC readjudicated the claim in a 
June 2010 supplemental statement of the case (SSOC).  The case is 
now ready for appellate review.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).






FINDINGS OF FACT

1.  An unappealed August 1990 rating decision denied a disability 
rating higher than 10 percent for the Veteran's chronic 
lumbosacral strain.

2.  A VA treatment record dated October 4, 2003, constitutes an 
informal claim for increased compensation benefits for the 
Veteran's chronic lumbosacral strain.  

3.  On April 13, 2004, the RO received a formal claim from the 
Veteran requesting an increased rating for his chronic 
lumbosacral strain.

4.  In a July 2006 decision the Board granted an increased rating 
to 20 percent for the Veteran's chronic lumbosacral strain; the 
RO effectuated that decision by assigning an effective date from 
the date it had received his formal claim on April 13, 2004. 

5.  It was not factually ascertainable that the Veteran's chronic 
lumbosacral strain met the criteria for a 20 percent rating until 
a VA examination was performed in June 2004, after his formal 
claim was received on April 13, 2004.  


CONCLUSION OF LAW

The criteria have not been met for an effective date prior to 
April 13, 2004, for the assignment of a 20 percent disability 
rating for chronic lumbosacral strain.  38 U.S.C.A. §§ 1155, 5110 
(West Supp. 2005); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 
5237 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the effective-date claim has been properly developed for 
appellate review.  The Board will then address this claim on its 
merits, providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.

In a January 2007 letter, as well as other documents, the Veteran 
was notified of the evidence not of record that was necessary to 
substantiate his claim.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have been 
satisfied.  With respect to the Dingess requirements, the 
claimant was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date by 
the letters dated in September 2006 and January 2007.  In sum, 
adequate notice has been provided to the Veteran prior to the 
transfer and certification of his case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.    § 
3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The dispositive factual matters pertain to documents that 
have been on file for many years.  And in an attempt to make sure 
that all such documents have been obtained, the Board recently 
remanded the case in an effort to obtain all VA treatment 
records.  There is no indication in the record that there is any 
additional relevant evidence that has not been associated with 
the claims file.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further action 
is necessary under the mandate of the VCAA.

II.  Merits of the Claim

The Veteran is seeking an effective date prior to Aril 13, 2004, 
for the 20 percent rating assigned for his service-connected 
chronic lumbosacral strain.   This disability has been rated 
pursuant to DC 5237, which provides a 20 percent rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 
C.F.R. § 4.71a, DC 5237.

Generally, the effective date of an award of compensation based 
on a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2008).  An 
exception to this rule is that the effective date of an award of 
increased disability compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one year 
from such date; otherwise, it is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims (Court) 
has clarified that 38 C.F.R. § 3.400(o)(2) is applicable only 
where an increase in disability precedes a claim for an increased 
disability rating.  In other cases, the general rule of 38 C.F.R. 
§ 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 
(1997).  Section 3.400(o)(2) is intended to be applied in those 
instances where the date of increased disablement can be 
factually ascertained with a degree of certainty and is not 
intended to cover situations where a disability worsened 
gradually and imperceptibly over an extended period of time and 
there is no evidence of entitlement to increased evaluation prior 
to the date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

Thus, the Court and VA's General Counsel have interpreted the 
provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as meaning 
that if the increase occurred within one year prior to the claim, 
the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more than 
one year prior to the claim, the increase is effective the date 
of claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  Harper, 10 Vet. App. at 
126-27; VAOPGCPREC 12-98 (1998).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any 
communication or action indicating an intent to apply for one or 
more VA benefits from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  See Kessel v. West, 13 Vet. App. 9 
(1999).  VA is required to identify and act on informal claims 
for benefits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2006).  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the date 
of receipt of the informal claim. 38 C.F.R. § 3.155(a) (2009).

In addition, an informal claim may consist of a VA report of 
examination or hospitalization.  The date of the examination or 
hospital admission will be accepted as the date of receipt of a 
claim if such a report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b)(1).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the record shows that the RO granted service 
connection for a chronic lumbosacral strain in a September 1986 
rating decision.  The RO assigned an initial 10 percent rating 
for this disability, effective from February 28, 1986.  However, 
the Veteran made no attempt to appeal that decision by filing a 
notice of disagreement (NOD) within one year.  That decision 
therefore became final.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.  

The RO confirmed and continued the 10 percent rating for the 
Veteran's lumbosacral strain in rating decisions dated in August 
1987, September 1987, July 1990, and August 1990.  Again, 
however, none of these decisions were appealed to the Board.  Id.  
Thus, the August 1990 decision is the most recent final decision 
concerning the rating assigned for the Veteran's chronic 
lumbosacral strain.  The fact that these decisions were never 
appealed, and are therefore final, is significant because the 
result is that they cannot be altered absent a showing of clear 
and unmistakable error (CUE).  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 3.105(a).  And there is no indication the Veteran is 
collaterally attacking these earlier rating decision on the basis 
of CUE.

On April 14, 2004, the Veteran filed a formal claim for increased 
compensation benefits for his lumbosacral strain.  A VA 
compensation exam in connection with his claim was performed in 
June 2004.  A physical examination at that time revealed that 
forward flexion of the thoracolumbar spine was limited to only 5 
degrees.  Since the examiner questioned the reliability of the 
examination findings, the Veteran's back was reexamined in May 
2006, at which time he was able to forward flex to 60 degrees.  
This finding, considered reliable, is significant since flexion 
between 30 and 60 degrees warrants a 20 percent rating under DC 
5237.  

Consequently, in a July 2006 decision, the Board granted an 
increased rating from 10 to 20 percent for the Veteran's chronic 
lumbosacral strain.  The RO effectuated that decision in 
September 2006 by assigning the 20 percent rating from the date 
it had received the Veteran's formal claim for increase on April 
13, 2004.   

The Veteran appealed that decision by requesting an earlier 
effective for the 20 percent rating.  In the April 2008 decision, 
the Board denied an effective date prior to April 13, 2004, for 
the assignment of the 20 percent rating for the Veteran's chronic 
lumbosacral strain.  As noted, however, that decision was vacated 
by the Court in a September 2009 order.  The reasons cited in the 
Joint Motion for vacating that decision were that the Board 
failed to consider whether VA treatment records dated on October 
4, 2003, October 6, 2003, and December 18, 2003, as well as 
correspondence dated on December 12, 2003, from the Veteran's 
Congressman, could be construed as an informal claim for an 
increased rating.  

After reviewing these records and correspondence, the Board finds 
that each one constitutes an informal claim for increase 
concerning the Veteran's chronic lumbosacral strain.  In this 
regard, the VA treatment records mentioned above all pertain to 
treatment for low back pain.  38 C.F.R. § 3.157(a).   Also, the 
correspondence from the Veteran's Congressman inquires about the 
Veteran's VA disability compensation, and the accompanying form 
from the Veteran to the Congressman indicated his belief that he 
was entitled to a higher rating for his service-connected back 
disability.  38 C.F.R. § 3.155.  

Thus, the Board finds that the October 4, 2003 VA treatment 
record constitutes the earliest date of claim for increase 
concerning the Veteran's service-connected chronic lumbosacral 
strain.  In reaching this decision, the Board has thoroughly 
reviewed the record but has not found any document or record 
dated since the August 1990 final decision and prior to the date 
of claim on October 4, 2003, which could be construed as a claim 
for increased compensation benefits.  As such, the date of claim 
in this case is October 4, 2003. 

Having found the date of claim to be October 4, 2003, the only 
remaining issue to be determined is when it was "factually 
ascertainable" that the Veteran's chronic lumbosacral strain met 
the criteria for a 20 percent rating.  As noted, if the increase 
occurred within one year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable"; if the increase occurred more than one year prior 
to the claim, the increase is effective the date of claim; and 
lastly, if the increase occurred after the date of claim, the 
effective date is the date of increase.  Harper, 10 Vet. App. at 
126-27; VAOPGCPREC 12-98 (1998).  In this case, it appears that 
the increase occurred after the date of claim.

Initially, the Board notes that there are no medical records 
dated one year prior to October 4, 2003, pertaining to the 
Veteran's chronic lumbosacral strain.  In other words, no medical 
evidence demonstrates that his lumbosacral strain meets the 
criteria for a 20 percent rating during the one-year period prior 
to the date of claim on October 4, 2003.  As such, the 20 percent 
rating may not be assigned prior to the date of claim on October 
4, 2003.  See Harper, supra.  

In fact, the Board finds that none of the medical records dated 
prior to April 13, 2004 (which is the prior date of claim 
assigned by the RO), shows that the Veteran's chronic lumbosacral 
spine meets the criteria for a 20 percent rating.  None of the VA 
treatment records dated on October 4, 2003, October 6, 2003, and 
December 18, 2003, indicates that the Veteran's thoracolumbar 
spine was limited to 60 degrees or less; or that the combined 
range of motion was limited to 120 degrees or less; or that there 
was muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, as required for a 20 
percent rating under DC 5237.  Instead, these VA treatment 
records show that the Veteran was able to get onto the examining 
table without difficulty, that straight leg raising was negative 
for pain; that knee jerk and ankle jerk reflexes were 2+ and 
equal; and that he had full range of motion of the back without 
guarding.  In short, none of these treatment records indicates 
that the Veteran's chronic lumbosacral strain met the criteria 
for a 20 percent disability rating.

The record clearly establishes that the Veteran's chronic 
lumbosacral strain did not meet the criteria for a 20 percent 
rating prior to the VA examination performed in June 2004.  And 
since the effective date for an increased rating shall be the 
date of receipt of claim or the date entitlement arose, whichever 
is later, there is no legal basis to assign an effective date 
prior to April 13, 2004, for the 20 percent rating.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  


ORDER

An effective date prior to April 13, 2004, for the assignment of 
a 20 percent disability rating for service-connected chronic 
lumbosacral strain is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


